DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “the power terminal block” does not have proper antecedent basis.  To further prosecution, claim 5 is interpreted as “The modular floor box assembly of claim 1, wherein a power terminal block is attached to the power deck, and the power deck is removable from the housing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drane (Pub. No. US 2011/0005799) in view of Radosavljevic (Patent No. US 7,323,638).
As to claim 1, Drane discloses a modular floor box 20 (fig. 1) assembly comprising: 
a floor box 20 (fig. 1) having a housing (figs. 1-2; ¶0030), the housing including a plurality of fittings 24, 22, each of the plurality of fittings having a passageway sized to receive a plurality of cables (¶0030), the passageway being in fluid communication with an interior region of the housing (fig. 7; ¶0030); the housing including an aperture (fig. 7 shows two compartments 32 and 34) within the interior region, the aperture sized to accommodate passage of one or more data transmission cables 52 (fig. 2), the aperture being in fluid communication with the passageway of at least one of the plurality of fittings (¶0030).
However, Drane does not disclose a modular floor box assembly comprising: a power deck configured for placement within the interior region of the housing, the power deck including a female deck receptor, the female deck receptor being electrically coupled to one or more terminals of the floor box that are configured for a hardwired connection within the interior region with at least one of the plurality of cables, the housing including an aperture within the interior region between the power deck and an opposing inner surface of the housing, the aperture sized to accommodate passage of one or more data transmission cables, the aperture being in fluid communication with the passageway of at least one of the plurality of fittings; and a power puck sized for removable placement within the interior region of the housing, the power puck having a male receptacle configured for insertion into, and electrical coupling to, the female deck receptor, the power puck further including one or more electrical receptacles, the one or more electrical receptacles being electrically coupled to the male receptacle.  
Radosavljevic discloses a modular box assembly (fig. 1, wall box) comprising: a floor box having a housing (fig. 1, wall box), a power deck 11 configured for placement within the interior region of the housing (fig. 1), the power deck including a female deck receptor 1400, the female deck receptor being electrically coupled to one or more terminals 18 of the floor box that are configured for a hardwired connection within the interior region with a plurality of cables (col. 5 lines 1-3; col. 5 lines 50-58); and a power puck 12 sized for removable placement within the interior region of the housing (col. 2 lines 4-20; col. 4 lines 7-11), the power puck having a male receptacle 126 configured for insertion into, and electrical coupling to, the female deck receptor (col. 4 lines 27-29), the power puck further including one or more electrical receptacles (fig. 1, see cover 120), the one or more electrical receptacles being electrically coupled to the male receptacle (col. 4 lines 19-29).  
Drane discloses the use of a receptacle bracket for connecting the receptacles within the floor box.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor box assembly of Drane to be a modular floor box assembly having a power deck and a power puck as similarly taught by Radosavljevic in order to allow previously installed wiring devices to be easily and safely replaced without the risk of being exposed to electrocution or electrical shock (col. 2 lines 17-20 of Radosavljevic).
As to claim 2, Drane in view of Radosavljevic discloses a terminal power block 142 (fig. 2A of Radosavljevic), the one or more terminals being positioned on the terminal power block (fig. 2A of Radosavljevic).  
As to claim 3, Drane in view of Radosavljevic discloses that the power puck further includes at least one status indicator 1110 (fig. 11 of Radosavljevic), the at least one status indicator configured to provide a visual indication of a status of an electrical connection between at least one of the one or more terminals and at least one of the plurality of cables (fig. 11; col. 10 lines 1-31).  
However, Drane in view of Radosavljevic does not disclose that the power deck includes at least one status indicator.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the power deck of Drane in view of Radosavljevic include a status indicator in order to provide a visual way of determining if the deck is energized.  Furthermore, it would have been obvious to one having ordinary skill in the art to modify the device of Radosavljevic to have the status indicator on the power deck instead of the power puck, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 4, Drane in view of Radosavljevic discloses that the power puck further includes a viewing window 110, the viewing window positioned to accommodate visual access to the at least one status indicator when the male receptacle is inserted into the female deck receptor (col. 10 lines 1-40).  
As to claim 5, Drane in view of Radosavljevic discloses that the power terminal block is attached to the power deck (fig. 1, terminals 126 connects to slots 1400), and the power deck is removable from the housing (col. 4 lines 7-11).  
As to claim 6, Drane in view of Radosavljevic discloses that wherein the plurality of fittings comprise a first set of fittings 22 (fig. 1 of Drane) and a second set of fittings 24, and wherein the modular floor box assembly further includes a voltage divider 30, the voltage divider positioned to separate, beneath the power deck (figs. 1-2 of Drane, voltage divider 30 is placed under receptacle bracket 60), cables that extend into the interior region through any of the first set of fittings from other cables that extend into the interior region through any of the second set of fittings (fig. 2 of Drane shows power cables 42 and data cables 52) .  
As to claim 7, Drane in view of Radosavljevic discloses that the power puck includes at least one data opening 70 (fig. 3) and at least one data receptacle 50 positioned in the at least one data opening, the data receptacle having one or more data connectors (fig. 3 shows a plurality of data receptacles used of connecting data connectors).  
As to claim 11, Drane discloses a modular floor box 20 (fig. 1) assembly comprising: 
a floor box 20 having a housing, a first fitting 22, and a second fitting 24, the housing having a sidewall and a bottom wall (figs. 1-2 show a cylindrical sidewall and a circular bottom wall), the sidewall and the bottom wall defining an interior region of the housing 32, 34, each of the first fitting and the second fitting having a passageway that is in fluid communication with the interior region (figs. 1-2, 7 show fittings 22 and 24 leading into the housing; ¶0030); a receptacle bracket including one or more electrical receptacles 40 and at least one data opening 50. 
However, Drane does not disclose a power deck having a deck housing, the deck housing having a female deck receptor; a power terminal block having a plurality of terminals, each terminal of the plurality of terminals being configured for a hardwired connection with a power transmission cable received into the interior region through the first fitting, the power terminal block being electrically coupled to the female deck receptor; and a power puck having a male receptacle sized and positioned to be plugged into the female deck receptor to electrically couple the male receptacle to the female deck receptor, the power 25Attorney Docket No. ABBT-1143 puck being selectively removable from the floor box and further including one or more electrical receptacles electrically coupled to the male receptacle and at least one data opening.  
Radosavljevic discloses a power deck 11 having a deck housing 140, the deck housing having a female deck receptor 1400; a power terminal block 142 (fig. 2A) having a plurality of terminals 18, each terminal of the plurality of terminals being configured for a hardwired connection with a power transmission cable received into the interior region through the first fitting (col. 5 lines 1-3), the power terminal block being electrically coupled to the female deck receptor (fig. 2A); and a power puck 12 having a male receptacle 126 sized and positioned to be plugged into the female deck receptor to electrically couple the male receptacle to the female deck receptor (fig. 1; col. 4 lines 27-29), the power 25Attorney Docket No. ABBT-1143puck being selectively removable from the floor box and further including one or more electrical receptacles electrically coupled to the male receptacle (col. 4 lines 19-29).
Drane discloses the use of a receptacle bracket for connecting the receptacles within the floor box.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor box assembly of Drane to be a modular floor box assembly having a power terminal block, a power deck, and a power puck as similarly taught by Radosavljevic in order to allow previously installed wiring devices to be easily and safely replaced without the risk of being exposed to electrocution or electrical shock (col. 2 lines 17-20 of Radosavljevic).
As to claim 12, Drane in view of Radsavljevic discloses that the power terminal block is attached to the deck housing (figs. 2A-2C).  
As to claim 13, Drane discloses that the first fitting comprises a first set of fittings (figs. 1-2 show a set of fittings 22), and the second fitting comprises a second set of fittings (figs. 1-2 show a set of fittings 24).  
As to claim 14, Drane in view of Radsavljevic discloses that the power deck further includes at least one status indicator, the at least one status indicator configured to provide a visual indication of a status of an electrical connection between at least one of the plurality of terminals and the power transmission cable (fig. 11; col. 10 lines 1-31).  
As to claim 15, Drane in view of Radsavljevic discloses that at least one status indicator comprises an array of status indicator lights (col. 10 lines 23-31).  
As to claim 16, Drane in view of Radsavljevic discloses that the power puck further includes a viewing window 1110, the viewing window positioned to accommodate visual access to the at least one status indicator when the male receptacle is plugged into the female deck receptor (col. 10 lines 1-40).  
As to claim 17, Drane discloses a method comprising: 
hardwiring one or more power transmission cables 42 to a power terminal block (figs. 1-3; ¶0034 discloses that the cables are connected to a power receptacle 40);
positioning one or more data transmission cables 52 in an interior region of the floor box (fig. 2; ¶0034); 
connecting an electrical receptacle 40 to a power cable for an external device; and inserting the one or more data transmission cables through an aperture between receptacle bracket 60 and an interior surface of the floor box, and into a data opening (¶0030 discloses data cables being connected to data receptacles 50).
However, Drane does not disclose inserting a power puck into the interior region of the floor box; plugging, with the power deck in the interior region of the floor box, a male receptacle of the power puck into a female deck receptor of the power deck, the female deck receptor being electrically coupled to the power terminal block; connecting an electrical receptacle of the power puck to a power cable for an external device, the electrical receptacle being electrically coupled to the male receptacle; and inserting the one or more data transmission cables through an aperture between the power deck and an interior surface of the floor box, and into a data opening in the power puck.
Radsavljevic discloses inserting a power puck 12 (fig. 1) into the interior region of a floor box (fig. 1 wall box); plugging, with a power deck 11 in the interior region of the floor box, a male receptacle 126 of the power puck into a female deck receptor 1400 of the power deck, the female deck receptor being electrically coupled to a power terminal block 142 (fig. 2A); connecting an electrical receptacle (fig. 1 see cover 120) of the power puck to a power cable for an external device, the electrical receptacle being electrically coupled to the male receptacle (col. 4 lines 19-29).
Drane discloses the use of a receptacle bracket for connecting the receptacles within the floor box.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor box assembly of Drane to be a modular floor box assembly having a power deck and a power puck as similarly taught by Radosavljevic in order to allow previously installed wiring devices to be easily and safely replaced without the risk of being exposed to electrocution or electrical shock (col. 2 lines 17-20 of Radosavljevic).
As to claim 18, Drane in view of Radsavljevic discloses unplugging the male receptacle of the power puck from the female deck receptor of the power deck while electrical power is being delivered to the power terminal block; and plugging the male receptacle of the power puck, or plugging a male receptacle of another power puck, into the female deck receptor of the power deck while electrical power continues to be delivered to the power terminal block (col. 2 lines 17-20).  
As to claim 19, Drane in view of Radsavljevic discloses including the step of connecting the one or more data transmission cables to one or more data receptacles 50 positioned at least partially in the data opening of the power puck (figs. 1, 3-5).  
As to claim 20, Drane in view of Radosavljevic discloses further including the step of pulling the one or more data transmission cables 52 through the power puck (figs. 4-5 show where wires are pulled through) and out of the floor box (fig. 7 shows the receptacles being higher than the box 20).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drane (Pub. No. US 2011/0005799) in view of Radosavljevic (Patent No. US 7,323,638) as applied to claim 1 above, and further in view of LeMaster (Patent No. US 5,340,326).
As to claim 8, Drane does not disclose that the one or more electrical receptacles comprises a power whip.
LeMaster discloses an electrical receptacle 90 (fig. 7) comprising a power whip 86. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more electrical receptacles comprise a power whip as similarly taught by LeMaster in order to provide power to multiple devices. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drane (Pub. No. US 2011/0005799) in view of Radosavljevic (Patent No. US 7,323,638) as applied to claim 1 above, and further in view of Jolly et al. (Pub. No. US 2019/0280470).
As to claim 9, Drane does not disclose that the floor box includes one or more lighting devices configured to selectively illuminate at least a portion of the interior region of the housing.  
Jolly discloses a floor box includes one or more lighting devices configured to selectively illuminate at least a portion of the interior region of the housing (¶001-0003; 0012).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the floor box of Drane include one or more lighting devices as similarly taught by Jolly in order to illuminate the interior of the box allowing for visibility (¶0002 of Jolly).
  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drane (Pub. No. US 2011/0005799) in view of Radosavljevic (Patent No. US 7,323,638) as applied to claim 1 above, and further in view of Wurms et al. (Pub. No. 2014/0000956).
As to claim 10, Drane does not disclose a cover flange pivotally coupled to a displaceable cover lid, the cover flange being secured to an upper portion of a sidewall of the housing.  
Wurms discloses a cover flange 166 (fig. 5) pivotally coupled to a displaceable cover lid 14, the cover flange being secured to an upper portion of a sidewall 20 of the housing 12.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the modular floor box of Drane include a cover flange as similarly taught by Wurms in order to provide easy access to the receptacles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castellano (Patent No. US 3,609,647) discloses a housing have a power deck and a power puck.
Izumi (Patent No. US 3,707,697) discloses a housing with a power deck and wiring devices connected to it.
Bates et al. (Patent No. US 5,243,129) discloses a housing having a power deck and a power puck.
Li (Pub. No. US 2021/0203099) discloses a housing having a power deck and a power puck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847